DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
May 2, 1997
Dear State Medicaid Director
IMPACT ON MEDICAID OF ONE MONTH GAP IN INITIAL SSI PAYMENT
We are writing to provide you information about the impact on Medicaid eligibility of the change in the first month of SSI payment to
individuals eligible for SSI. This change in law affects all SSI eligible individuals. However the change in the first month of SSI
payment affects Medicaid eligibility only in those States where Medicaid eligibility depends on receipt of cash assistance.
Public Law 104-193 requires that initial SSI payments generally may only begin the later of the first day of the month following the
date the application is filed or the date the person first becomes eligible for benefits. States that have an optional or mandatory
eligibility group under which these persons can be covered by Medicaid in the gap month, such as the optional group of persons who
meet SSI income and resource requirements, can provide Medicaid to these individuals for the gap month in which no SSI payment is
made, and can provide up to three months retroactive coverage for those months in the retroactive period for which the person had
incurred medical expenses and met the eligibility requirements of the group.
However, there are some States which do not have an eligibility group to provide Medicaid coverage to persons who are eligible for
SSI benefits but do not receive them. Current manual guidance, implemented before welfare reform, does not allow States to provide
retroactive coverage on the basis of a determination that the person would have met the eligibility requirements to receive SSI
benefits. (See Section 3502.4 of the State Medicaid Manual.) As a result, the change in the date of the initial SSI payment creates a
one month gap in Medicaid coverage in these States. In order to address this unintended consequence of welfare reform in a manner
consistent with current law, we have developed a policy that will address Medicaid eligibility in these States.
We are developing a State Medicaid Manual instruction to revise the existing instruction at section 3502.4 to permit States to provide
retroactive coverage on the basis of a determination that the person would have received an SSI benefit if the person had applied in the
retroactive months. This is of particular import in thosePage 2 -- State Medicaid Director States which do not cover individuals who
are eligible for SSI benefits, but do not receive them. This policy will eliminate the gap in Medicaid eligibility caused by the change in
the date of the initial SSI payment made by section 204 of welfare reform. States will be permitted to provide Medicaid eligibility in
this situation for the month prior to the first month of SSI payment and the two preceding months if the individual meets all Medicaid
eligibility requirements in those months. Although we have not completed the development and clearance of the new manual
instruction, we are advising you that you may use this policy on an interim basis until the new manual instruction is issued. We will be
issuing the new manual instruction shortly.
This letter does not address the continuation of Medicaid coverage for legal immigrants who lose their SSI benefits. We will be
providing additional guidance on this issue in the near future.
If you have questions on this letter, please call Bob Tomlinson, at (410) 786-4463.

Sincerely,
/s/
Judith D. Moore
Acting Director Medicaid Bureau

cc:
All Regional Administrators
All Associate Regional Administrators Division of Medicaid Eligibility
TAG Members
Lee Partridge American Public Welfare Association
Joy Wilson National Conference of State Legislators
Jennifer Baxendell National Governors' Association
Lloyd Bishop Office of Legislative and Inter-Governmental Affairs, HCFA
Carolyn W. Colvin Deputy Commissioner for Programs and Policy, SSA

